Citation Nr: 1616194	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  10-00 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968. 

This case comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2011 and June 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development.  Although the AOJ limited the issue to PTSD, given the various psychiatric diagnoses of record, the Board broadened the issue as stated on the title page.  Clemons v. Shinseki, 23 Vet. App. 1   (2009).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Initially, the Board observes that subsequent to its prior remand, in support of his claim, the Veteran submitted a January 2015 medical opinion from L.J.R, LCSW, Readjustment Counseling Therapist.  The opinion sated that the Veteran had been receiving treatment for his psychiatric disorder at the Gainesville, Florida Vet Center since October 2011.  Moreover, VA treatment records that were subsequently associated with the record also reference treatment at the Vet Center in Trenton, Florida.  However, these records have not been obtained.  As these records are pertinent to the current issue on appeal, the AOJ must take appropriate steps, including contacting the Veteran and obtaining any necessary authorizations, to obtain any treatment records from the Gainesville and Trenton Vet Centers. 

Moreover, the Board has previously remanded this case on two occasions to afford the Veteran VA examinations to address the etiology of any currently diagnosed psychiatric disorder.  The Veteran was initially afforded a VA examination in August 2011.  After examining the Veteran, the VA examiner concluded that the Veteran did not have a mental disorder that conforms to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The examiner noted the prior diagnoses of PTSD, but stated that a diagnosis could not be provided based on the current evaluation due to unreliable or inconsistent results.  The examiner then stated that an opinion on the etiology of the Veteran's PTSD could not be offered, noting that it would be mere speculation to opine as to whether the Veteran's current PTSD symptoms are related to his in-service stressors.  The examiner added that the Veteran's mental health treatment history was inconsistent for a diagnosis of PTSD.  

However, as noted in its June 2014 remand, the examiner did not fully address the etiology of the Veteran's depressive disorder.  As the examiner noted, the Veteran has been diagnosed with depressive disorder during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319 (2007).  While the examiner found that the Veteran did not have a mental disorder based on the current examination, the examiner did not indicate that the prior diagnosis of depressive disorder was invalid or otherwise in error.  Thus, in June 2014, the Board remanded the case again for an opinion on the etiology of the Veteran's depressive disorder in order to comply with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board also found that although two VA examinations had found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD due to unreliable or inconsistent test results, VA treatment records through March 2012 showed that the Veteran continued to be treated for PTSD.  As such, the Board found that one final attempt should be made to determine whether the Veteran had PTSD and, if so, whether it was related to the confirmed in-service stressor of an enemy attack at Phan Rang.

The Veteran was afforded another VA examination in July 2014.  The examiner again found that the Veteran did not meet the diagnostic criteria for PTSD under the DSM-V criteria.  (The Board notes that VA recently updated references in its regulations to the Fifth Edition of the DSM (DSM-V).  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was originally certified to the Board prior to August 2014, the amendments are not applicable.)  Although the examiner initially indicated that the Veteran had another mental disorder diagnosis, he subsequently indicated that no other mental disorder had been diagnosed.  The examiner indicated that the Veteran endorsed a number of symptoms from PTSD.  However, the Veteran was administered a test that was specifically standardized on a sample of veterans applying for financial remuneration for a claim of disability resulting from PTSD and the results from the test suggested that the Veteran was feigning PTSD symptoms.  The examiner also noted that the Veteran was administered two other psychological tests during the August 2011 VA examination and the results from both of the tests were also indicative of feigning symptoms.  Therefore, the examiner did not assign the Veteran with a diagnosis of PTSD, a depressive disorder or another mental disorder.  The examiner indicated though that the lack of diagnosis did not mean, however, that the Veteran does not meet the criteria for PTSD or another mental disorder.  However, because the Veteran was not cooperative with this exam, the examiner indicated that he was unable to determine whether any specific symptom was legitimate or feigned.  Unfortunately, the examiner again failed to provide an opinion concerning the already diagnosed depressive disorder as specifically directed by the Board.  Thus, an opinion on the etiology of the depressive disorder is still needed, in compliance with the prior remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, in a November 2014 statement, the Veteran reported that the June 2014 VA examination was inadequate because the examiner exhibited bias towards him and that he was not feigning his answers, but rather he tried to accurately answer the questions.  In support of his claim, he also submitted a December 2014 statement from his wife describing his psychiatric symptoms.  In a March 2016 brief, the Veteran's representative also asserted that the most recent examination was inadequate given that it was inconclusive and did not adequately address the directions in the prior remand.  

As such, in light of the January 2015 opinion by L.J.R, LCSW, the additional outstanding Vet Center records that need to be obtained, the Veteran's and his wife's statements, and the assertions made by the Veteran's representative in the March 2016 brief, the Board finds that the Veteran should be afforded another VA examination, with a different examiner if possible, to determine the nature and etiology of any diagnosed psychiatric disorders, to include PTSD and depressive.  The Board reminds the Veteran that while VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

Lastly, the Veteran receives continuing treatment at VA.  The Veteran's electronic record contains VA treatment records dated from October 2014 from the Gainesville VA Medical Center (VAMC).  However, more recent VA treatment records may also exist.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records dated from October 2014 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available treatment records from the Gainesville and Trenton Vet Centers. 

2.  Obtain all available VA treatment records dated from October 2014 to the present. 

3.  Schedule the Veteran for a VA examination, with a different examiner if possible, to ascertain the nature and etiology of any current psychiatric disorder.  The claims file should be made available to the examiner for review.  

The examiner is asked to identify all of the Veteran's acquired psychiatric disorders.  The examiner is advised that the Veteran has been diagnosed with depressive disorder, as shown in his treatment record.  Specifically, the examiner should address the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's depressive disorder is related to active service.  If the examiner finds that the record fails to support and diagnosis of depressive at any time during appeal (i.e., that the earlier diagnoses were in error), such should be clearly stated and explained.

(b)  If the Veteran is found to meet the diagnostic criteria  for PTSD, whether it is at least as likely as not (50 percent or greater probability) that the PTSD is related to the confirmed in-service stressor of an enemy attack at Phan Rang.

(c)  For any currently diagnosed acquired psychiatric disorder other than depressive disorder and PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any such disorder is related to the Veteran's service.

A rationale for all opinions should be provided.  The examiner is asked to consider service treatment records, post-service treatment records, Vet Center records, the January 2015 opinion by L.J.R, LCSW, and the Veteran's and his spouse's statements describing his symptoms.  

4.  Readjudicate the claim. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




